t c memo united_states tax_court henry peter novick and carolyn s novick petitioners v commissioner of internal revenue respondent docket no filed date gino p cecchi for petitioners scott johnson and lori m mersereau for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined the following deficiencies and accuracy-related_penalties with respect to petitioners' federal income taxes year deficiency sec_6662 dollar_figure dollar_figure accuracy-related_penalty big_number big_number big_number big_number the deficiencies result from respondent's determination that petitioners are not entitled to deductions to the extent claimed for schedule e rental losses miscellaneous employee business_expenses charitable_contributions and investment_interest the accuracy-related_penalty is based on respondent's determination that petitioners were negligent with respect to the preparation of their tax returns for the reasons that follow we sustain respondent's determinations in all respects all section references are to the internal_revenue_code in effect for the years under consideration all rule references are to the tax_court rules_of_practice and procedure findings of fact1 petitioners husband and wife resided in sacramento california at all relevant times including the time they filed their petition they filed joint federal_income_tax returns for each of the years under consideration petitioner henry novick is a physician specializing in urology dr novick conducted his medical practice in corporate form until at which time the corporation was dissolved during the years under consideration he was an employee the stipulation of facts and the accompanying exhibits are incorporated by this reference of sacramento sierra medical group petitioner carolyn novick was a housewife schedule e rental losses during each of the years under consideration petitioners reported income and expenses attributable to three rental activities on schedule e of their tax returns the texas rental the tahoe rental and the f street sacramento duplex rental respondent disallowed numerous expenses claimed by petitioners with respect to each of these rental properties and recalculated petitioners' net schedule e gain loss after applying the passive_activity_loss rules petitioners do not dispute the application of the passive_activity_loss rules to the rental expenses claimed on schedule e of their tax returns the following tables show the income loss reported by petitioners and the amounts allowed by respondent with respect to each of the three rental properties before application of the passive_activity_loss rules hereafter referred to as pre-pals pursuant to sec_469 a passive_activity_loss is generally not allowed as a deduction for the year sustained sec_469 defines a passive_activity_loss as the amount by which a the aggregate losses from all passive activities for the taxable_year exceed b the aggregate income from all passive activities for that year passive activities are those activities that involve the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity ordinarily is treated as a passive_activity irrespective of whether there is material_participation sec_469 texas rental reported allowed reported allowed reported allowed income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure rent royalty advertising auto travel big_number big_number big_number cleaning maintenance repair sec_244 big_number supplie sec_141 taxe sec_145 utilities association fee big_number paint gardening landscaping license sec_108 management fee sec_220 pest control security safety telephone oil prod exp big_number depletion fence net profit big_number big_number big_number big_number pre-pal sec_1 no explanation was given for the mathematical discrepancy tahoe rental reported allowed reported allowed reported allowed income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure rent royalty advertising auto travel big_number big_number cleaning maintenance insurance legal and other big_number professional fees repairs big_number big_number big_number supplies big_number big_number big_number taxes big_number big_number big_number utilities big_number big_number big_number security telephone gardening big_number landscaping license sec_644 management fees paint big_number pest control plumbing security move snow removal depreciation big_number big_number big_number big_number net profit big_number big_number big_number big_number big_number big_number pre-pal sec_1 no explanation was given for the mathematical discrepancy f street sacramento duplex rental reported allowed reported allowed reported allowed income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure rent royalty advertising auto travel cleaning maintenance insurance mortgage interest big_number big_number paid to bks legal other professional fees repairs big_number big_number big_number big_number supplies big_number big_number taxes big_number big_number big_number big_number big_number utilities big_number big_number big_number big_number big_number gardening landscaping license tax management fees big_number big_number paint big_number big_number pest control big_number plumbing repair security telephone maintenance glass other garage big_number fence accounting big_number big_number depreciation big_number big_number big_number big_number big_number big_number net profit big_number big_number big_number big_number big_number pre-pal sec_1 no explanation was given for the mathematical discrepancy respondent's auditor reduced disallowed the amounts claimed by petitioners primarily on the basis of failure to substantiate in some instances the amount was reduced disallowed on the basis that either the expenditures involved were personal in nature or petitioners failed to indicate the reason the expenditures were claimed miscellaneous employee business_expenses for each of the years under consideration petitioners claimed a deduction for miscellaneous employee business_expenses on schedule a of their tax returns the following table shows the items of expenses claimed by petitioners and the amounts allowed by respondent for each of the years under consideration reported allowed reported allowed reported allowed auto dollar_figure dollar_figure dollar_figure other asset-- dollar_figure big_number dollar_figure dollar_figure depreciation office expenses big_number big_number promotion big_number storage and rent big_number big_number big_number equipment big_number conferences big_number big_number legal accounting big_number big_number big_number big_number big_number big_number advertising pamphlet big_number big_number tax_return prep dues pubs big_number maintenance big_number big_number big_number education big_number leasehold impr big_number big_number big_number big_number moving big_number total big_number big_number big_number big_number big_number big_number the office and storage expenses relate to dr novick's use of petitioners' residence to store medical records and equipment from dr novick's previously dissolved professional_corporation during the years under consideration dr novick did not conduct his medical practice nor did he see patients in his home the stored medical records were those of so-called inactive patients -- patients that dr novick had not seen within years the medical equipment stored in petitioners' residence was equipment that dr novick had used in his prior medical practice and was not needed by sacramento sierra medical group dr novick's employer during all years under consideration petitioners determined that percent of their home was used for storage of dr novick's medical records and equipment they calculated the office storage expenses by taking percent of their home mortgage payments interest taxes insurance maintenance and utilities petitioners also claimed a deduction for home mortgage interest and real_estate_taxes on schedule a of their tax returns thereby double counting these items the parties stipulated that petitioners' home_office storage was not for the convenience of sacramento sierra medical group the automobile expenses relate to an automobile that mrs novick purportedly used to transport medical files charts and x rays from petitioners' home to dr novick's medical office petitioners allocated percent of the automobile for business use and percent for personal_use dr novick received reimbursement from his employer for claimed employee business_expenses petitioners presented no documentation at trial to substantiate any of the disallowed miscellaneous employee business_expenses charitable_contributions for each of the years under consideration petitioners claimed a deduction for charitable_contributions the following table shows the amounts of charitable_contributions claimed by petitioners and the amounts allowed and disallowed by respondent for each of the years under consideration claimed allowed disallowed at issue dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number petitioners presented no documentation at trial to substantiate their claims for charitable_contributions in excess of those allowed by respondent investment_interest petitioners claimed a dollar_figure investment_interest deduction on their tax_return which was disallowed by respondent as best we can glean from the record which with respect to this item is inadequate the deduction relates to interest on a dollar_figure loan secured_by a life_insurance_policy with general services life_insurance co respondent allowed petitioners a deduction for dollar_figure as a personal_interest expense of the dollar_figure claimed petitioners presented no documentation at trial to substantiate their claim for the investment_interest expense deduction preparation of tax returns petitioners' tax returns for each of the years under consideration were prepared by their accountant donald fenton mr fenton prepared the returns by entering the information provided to him by petitioners mr fenton did not receive documentation to verify or substantiate the deductions claimed by petitioners he took the list of expenses they provided to him at face value mr fenton was not aware that some of the employee business_expenses claimed by petitioners were in actuality reimbursed by dr novick's employer opinion deductions are a matter of legislative grace 292_us_435 taxpayers bear the burden of establishing that they are entitled to the claimed deductions rule a 290_us_111 this includes the burden of substantiating the amount and purpose of the item claimed sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs petitioners claim that respondent's notice_of_deficiency is uninformative and therefore respondent has the burden of producing evidence from which the petitioners' tax_liability can be determined petitioners' claim is without merit while respondent's notice_of_deficiency to petitioners is not a model of clarity nonetheless it is not uninformative moreover rule places the burden_of_proof on petitioners except in situations not relevant herein this burden is a burden of persuasion it requires petitioners to show the merits of their claim by at least a preponderance_of_the_evidence 512_f2d_882 9th cir affg tcmemo_1972_133 where the commissioner has made a deficiency determination denying the taxpayer's entitlement to a claimed deduction such as here the taxpayer has 'the burden of producing enough evidence to rebut the deficiency determination and the burden of persuasion in substantiating a claimed deduction' 789_f2d_1341 9th cir quoting 559_f2d_1139 9th cir revg and remanding t c memo schedule e rental losses sec_212 provides a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year with respect to the management_conservation_or_maintenance_of_property_held_for_the_production_of_income however the taxpayer must be able to provide verification or substantiation for any deduction claimed with respect to such expenses in the case before us no documentation was introduced to substantiate any of the disallowed rental expenses indeed dr novick and mr fenton admitted that they did not have any documents to substantiate the disallowed rental deductions the only evidence in the record offered to support the disallowed rental expenses relating to the texas rental was dr novick's testimony with regard to the automobile and travel_expenses dr novick testified that in petitioners and their three children age sec_1 and took a trip to inspect the texas property and to show petitioners' children the property lines of the property they would one day inherit the only evidence in the record to support the disallowed rental expenses relating to the tahoe property was dr novick's testimony that because the tahoe property was a cedar house it had to be pressure-sealed with sealant oil each year no testimony or documentation was offered as to the cost for this treatment the evidence offered by petitioners with respect to establishing their entitlement to the deduction for rental_activity losses was woefully short of that required petitioners neither produced enough evidence to rebut respondent's deficiency determination nor produced enough evidence to satisfy their burden of persuasion consequently petitioners are not entitled to any schedule e rental expenses in excess of those allowed by respondent miscellaneous employee business_expenses petitioners introduced no documentation to substantiate any of the disallowed miscellaneous employee business_expenses for any of the years under consideration nor was there any meaningful testimony to support petitioners' entitlement to the claimed employee business_expenses with respect to the claimed office and storage expenses which relate to dr novick's use of petitioners' residence to store medical records of inactive patients and certain medical equipment petitioners failed to come within any of the exceptions provided by sec_280a to the general_rule denying a deduction for home_office expenses we specifically note that sec_280a provides generally that no deduction is allowable with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence sec_280a provides exceptions to this general_rule pursuant to sec_280a a taxpayer may deduct an otherwise allowable item of expense allocable to the portion of a taxpayer's personal_residence which is used exclusively on a regular basis as the principal_place_of_business for a any trade_or_business of the taxpayer as a place of business which is used by b patients clients or customers in meeting with the taxpayer in the normal course of the taxpayer's trade_or_business or in the case of a separate structure c which is not attached to the dwelling_unit continued petitioners stipulated that the use of their home as an office storage was not for the convenience of dr novick's employer thus petitioners do not come within the exception under sec_280a and the only items stored at petitioners' home were medical equipment and files thus petitioners do not come within the exception under sec_280a with respect to the claimed depreciation on the automobile that mrs novick purportedly used to transport medical files charts and x rays from petitioners' home to dr novick's medical office we note that mrs novick was not an employee of either dr novick or sacramento sierra medical group nor was the use of the car for that purpose required as a condition of her husband's employment thus even assuming arguendo the automobile was used percent for such purposes the depreciation would not be deductible see sec_280f moreover even if dr novick used the automobile for such purposes that use still would not be continued in connection with the taxpayer's trade_or_business however where the taxpayer is an employee the exclusive use requirement set forth above must be for the convenience of the taxpayer's employer sec_280a permits a taxpayer to deduct an otherwise allowable item of expense with respect to the use of a taxpayer's personal_residence which is used on a regular basis as a storage unit for the inventory of the taxpayer held for use in the taxpayer's trade_or_business of selling products at retail or wholesale but only if the personal_residence is the sole fixed location of such trade_or_business deductible as there was no evidence introduced to show that sacramento sierra medical group dr novick's employer required as a condition of dr novick's employment that dr novick transport the medical files to and from his home further petitioners stipulated that the storage of the medical records at their home was not for the convenience of dr novick's employer petitioners claimed employee business_expenses other than the home_office and automobile expenses which were disallowed by respondent dr novick received reimbursement from his employer for some of these expenses mr fenton was not aware of the reimbursement when he prepared petitioners' tax returns respondent's determination with respect to the disallowed miscellaneous employee business_expenses for each of the years under consideration is sustained charitable_contributions sec_170 allows a deduction for charitable_contributions but only if verified pursuant to regulations in the case at bar petitioners had no documentation to verify substantiate their claims for charitable_contributions in excess of those allowed by respondent because the disallowed deductions have not been verified petitioners are not entitled to them investment_interest petitioners claimed a dollar_figure deduction for investment_interest on their tax_return petitioners presented no evidence to substantiate this deduction nonetheless respondent allowed petitioners dollar_figure of the dollar_figure claimed because petitioners failed to satisfy their burden_of_proof with respect to the remaining dollar_figure we sustain respondent's determination in this regard accuracy-related_penalty respondent determined that petitioners were negligent with respect to the preparation of their returns and accordingly determined that they are liable for the accuracy-related_penalty under sec_6662 for each of the years under consideration the accuracy-related_penalty is equal to percent of any portion of an underpayment attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence is defined as the failure to exercise the due care that a reasonable prudent person would exercise under similar circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 a taxpayer has the burden of proving that the commissioner's determination is in error rule a 79_tc_846 petitioners claim they were not negligent because the returns for the years under consideration were prepared by an accountant however reliance on professional advice by itself is not an absolute defense to negligence a taxpayer must first demonstrate that his reliance was reasonable 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 in the case at bar mr fenton petitioners' accountant acted merely as a scrivener he did not audit or verify the information given him by petitioners hence we do not accept petitioners' reliance on a professional advice defense giving consideration to all the facts before us we conclude that petitioners were negligent and that they disregarded rules and regulations with respect to the preparation of their tax returns they double deducted home mortgage interest and real_estate_taxes they claimed a dollar_figure investment_interest expense when they had documentation indicating that at best they were entitled to a dollar_figure interest_deduction they claimed miscellaneous employee business_expenses for which dr novick had been reimbursed by his employer they overstated expenses related to their rental activities and they failed to maintain adequate_records consequently we sustain respondent's determination that petitioners are liable for the accuracy-related_penalty on the amount of the underpayment for and to reflect concessions by respondent decision will be entered under rule
